DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, method claims 13-20  in the reply filed on 01/12/2021 is acknowledged.  The traversal is on the ground(s) that there is no “serious burden” since a search of one group would be identical search in the other group.  This is not found persuasive because serious burden has established in the restriction requirement mad on 12/14/2020 in part 4, pages 2-3 and as supported by the different classification and search consideration to the respective method and apparatus classification groupings of A61J and B015C.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention (apparatus), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/14/2020.

Priority

    PNG
    media_image1.png
    225
    565
    media_image1.png
    Greyscale

Claim Interpretation
The claimed invention is directed to a method of assembly to produce a final product, in particular a double chambered container. An annotated markup of the drawings with corresponding specification terminology is provided below for context.

    PNG
    media_image2.png
    1025
    979
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Parent claim 1 defines the invention as a method of assembly to produce a final product, i.e. double chamber container.
However, claims 14 and 15 point out a step of “processing [the materials]” within the container.  It is unclear how a processing of material would achieve a further assembly of the container and its chambers within the processing step. The processing language appears to be directed to the usage of the container and does not further provide a manipulative construction to construct the double chamber container. In fact the usage of the final assembled method would appear to destruct the making of a double chambered device into an assembly of a single chambered assembly where mixing occurs between the two previously separated materials.
Claim 20 recited details to the usage of the container and does not appear further point out any manipulative step in assembling the double chambered container.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-14 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by CHEIKH (US 6349850).
The assembly of the CHEIKH invention teaches, 
	Regarding at least claim 13, A method of assembling a double chamber ( within 1 and 6) container, comprising: 
inserting a stopper (valve 2) into a first end of a first chamber (1, see fig 1); 
filling the first chamber (1) with a first matter (3, see fig 1); 
coupling a cover (assembly 26 and 4, see fig 2 and fig 3) to a second end of the first chamber (1); 
inserting a plunger (8, 9 inside 6) into a first end of a second chamber (4); 
filling the second chamber with a second matter (7, see fig 4’ via the plunger); and 
coupling (seen at fig 4) the first end of the first chamber (1) to a second end of the second chamber (6). 

    PNG
    media_image3.png
    1077
    1042
    media_image3.png
    Greyscale

Regarding claim 14, note that the operation of the CHEIKH invention would further comprise processing the first matter (i.e. measuring the amount of 1st matter to be placed in to the chamber is considered as a processing step) prior to coupling the first and second chambers

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, and 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEIKH (US 6349850).
The CHEIKH reference would provide all of recited manipulative steps as discussed above however is silent as to (instant claim 15) using a lyophilized made powder, (instant claim 18) using the invention as s single use prior to disposal, (instant claim 19) using the invention multiple times prior to disposal.
	Regarding claim 15 as to the invention of a method of (assembling) of claim 14, wherein the  processing (of the 1st material) is a lyophilizing process, it is noted that the CHEIKH’s 1st material is a powder (3).  Lyophilizing is a known process to achieve powder substance. Although a manipulative step to the making of a powder which is intended to go inside a chamber does not readily appear to be directed to a constructive manipulation in a forming assembly of the double chamber container, whereby the CHEKH reference teaches the provision of placement of a powder material (3) within a chamber 1, in order to achieve this powder material, it would have been obvious to one of ordinary skill 
	Regarding issues of claim 18 and claim 20 in the number of times that the double chamber is to be used (i.e. single use or multiuse). This issue of usage does not appear to manipulatively affect the manner assembling of the chamber itself since the invention must be fully assembly in order to “single use” or “multi-use” the chamber. Thereby it is a post invention manipulative step which does not impart any further effect to the scope of the method of assembly invention. However in arguendo, it would  Otherwise, the CHEIKH invention taught into the art to assemble the invention to use the invention at least one time.   it would have been obvious to use the invention any number of times and to stop the usage at any number of times as it is desired prior to disposing the structural assembly.  Absent any evidence of criticality to the limit bounds of the usage of the device in a critical effect to the manner of assembling the double chamber container, the number of usages of the invention is a choice of mechanical design and operation.
  
Allowable Subject Matter
Claims 16, 17, and 19  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reproduced references are especially highlighted.

 
    PNG
    media_image4.png
    708
    1323
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    625
    962
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    933
    630
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    610
    602
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    927
    595
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    851
    662
    media_image9.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY G SOOHOO whose telephone number is (571)272-1147.  The examiner can normally be reached on Mon - Fri, 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TONY G SOOHOO
Primary Examiner
Art Unit 1774



/TONY G SOOHOO/Primary Examiner, Art Unit 1774